Metcalf, J.
The Rev. Sts. c. 138, § 2, provide that when an appeal is taken from a justice of the peace, in a criminal case, he shall “ make a copy of the conviction and other proceedings in the case, and transmit the same to the clerk of the court appealed to.” Unless the justice certifies that the papers, which he transmits, are copies of the conviction and other proceedings before him, the appellate court cannot know that they are copies. In the present case, a copy of the conviction is regularly certified by the justice. But it is argued for the defendant, that the other proceedings in the case are not so certified; because the complaint, the oath and the warrant are not severally certified to be true copies. All these purport to be copied on a single page, and at the bottom of the page the certificate of the justice is added thus: “ A true copy, attest: Edwin C. Morse, Justice of the Peace.” We think that by this was meant, and that we must understand, that all the papers on that page are truly copied on it. In Commonwealth v. Doty, 2 Met. 18, no certifi cote of the justice was affixed to the papers. In Commonwealt i v. Burns, 8 Gray, 482, no certificate was affixed to the conviction of the defendant by the justice. The decisions in those cases, therefore, do not affect this. Exceptions overruled *

 A similar decision was made in Norfolk, November term 1858, in the case of Commonwealth vs. Peggy Fitzgerald, argued by E. Wilkinson, for the defendant, and by S. H. Phillips, (Attorney-General,) for the Commonwealth. See also Commonwealth v. Doran, 14 Gray, 37; Commonwealth v. Ford, 14 Gray 399.